IN THE COURT OF APPEALS OF IOWA

                                  No. 16-0921
                              Filed March 8, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

GREGORY A. TAYLOR,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Woodbury County, Todd A.

Hensley, District Associate Judge.



       The defendant challenges his conviction for driving while his license was

barred. AFFIRMED.



       Hannah Vellinga of Corbett, Anderson, Corbett, Vellinga & Irvin, L.L.P.,

Sioux City, for appellant.

       Thomas J. Miller, Attorney General, and Jean C. Pettinger, Assistant

Attorney General, for appellee.



       Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                          2


MCDONALD, Judge.

       Gregory Taylor pleaded guilty to driving while his license was barred, in

violation of Iowa Code sections 321.560 and 321.561 (2015). In this appeal, he

contends his plea counsel provided constitutionally deficient representation in

allowing Taylor to plead guilty without a factual basis for the plea and in failing to

investigate a motion to suppress evidence. The claims are without merit.

       Taylor admitted in his written guilty plea he was operating a motor vehicle

while his license was barred and not in compliance with the terms of his

temporary restricted license. There was a factual basis in support of the plea.

See State v. Garcia-Villa, No. 14-0837, 2015 WL 3623816, at *1 (Iowa Ct. App.

June 10, 2015) (holding motorist was subject to criminal conviction for driving

while barred despite holding temporary restricted license where the motorist was

driving outside the parameters of the restricted license). Taylor’s counsel was

thus not ineffective.   See State v. Finney, 834 N.W.2d 46, 62 (Iowa 2013)

(holding counsel was not ineffective in allowing the defendant to plead guilty

where there was a factual basis to support the plea).

       The officer stopped Taylor’s vehicle for, among other reasons, an

equipment violation. The traffic stop was supported by probable cause. See

State v. Tyler, 830 N.W.2d 288, 293 (Iowa 2013) (stating when “a peace officer

observes a violation of the traffic laws, however minor, the officer has probable

cause to stop a motorist”). There was no basis to file a motion to suppress

evidence. Plea counsel had no duty to investigate and pursue an issue without

merit. See State v. Soboroff, 798 N.W.2d 1, 9 (Iowa 2011) (holding an attorney

has no duty to pursue a meritless issue).
                                        3

       We affirm the defendant’s conviction without further opinion. See Iowa Ct.

R. 21.26(a), (e).

       AFFIRMED.